Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 10/7/21.
Claims 1, 9 and 17 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended Claims 1, 9 and 17 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-5, 7-9, 11-13, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2018/0365686 A1) in view of Pacella et al. (US 2018/0352033 A1)

Regarding Claims 1, 9 and 17,   Kondo discloses the method/System comprising:
Kondo discloses receiving, by a first computing device, information describing a smart contract ([0017] a user may create a new smart contract and may invoke the smart contract to execute a transaction, Fig 5 # 502 receive request for smart contract ([0060] When deploying a new smart contract, the smart contract configurator creates a new record for the new smart contract in the smart contract period, Fig 7 # 702), wherein the first computing device is included within a first plurality of computing devices (Fig 1 $ 108, 110 devices, [0036]), each on a first consensus network that maintains a first distributed ledger ([0026] the system 100 provides a distributed consensus network made up of the participating consensus nodes 102 in which the various different consensus nodes 102 participating in the system 100 may come to an agreement. Fig 1 # 102 (1-4) consensus node, [0089] If a consensus is reached, the process proceeds to 718 to commit the transaction result to the ledger (e.g., to a new block in the blockchain));
Kondo discloses performing, by the first computing device and in response to receiving the information describing the smart contract, operations to update the first distributed ledger ([0027] All the consensus nodes 102 in the system 100 may include the same smart contract(s) 106 and the same blockchain(s) 112, and may execute respective instances of the same node program 114 (including a consensus program 116, a smart contract lifecycle manager 118, and a smart contract configurator 120) against the same transactions, and thus may validate (or invalidate) each transaction and may add (update) transaction information to the blockchain 112 for each transaction., Fig 7 # 716, 718 and [0091] the smart contract 106 commits the transaction information to the ledger only when a transaction is successfully executed under the smart contract);
Kondo discloses wherein performing the operations includes enabling each of the first plurality of computing devices to communicate over the first consensus network to share the information describing the smart contract ([0025] consensus nodes 102, that are able to communicate with each other over one or more networks 104 such as with respect to at least one smart contract 106, [0027]  All the consensus nodes 102 in the system 100 may include the same smart contract(s) 106 and the same blockchain(s) 112, and may execute respective instances of the same node program 114 (including a consensus program 116, a smart contract lifecycle manager 118, and a smart contract configurator 120) against the same transactions, and thus may validate (or invalidate) each transaction);
Kondo discloses interpreting, for the first consensus network, by at least one of the first plurality of computing devices, the information describing the smart contract to determine a plurality of first smart contract operations that will implement the smart contract on the first consensus network ([0027]  All the consensus nodes 102 in the system 100 may include the same smart contract(s) 106 and the same blockchain(s) 112, and may execute respective instances of the same node program 114 (including a consensus program 116, a smart contract lifecycle manager 118, and a smart contract configurator 120) against the same transactions, and thus may validate (or invalidate) each transaction. Valid transactions are written to a next block in the blockchain 112.  Invalid transactions are also written in the blockchain 112 with an invalid flag to indicate that the blockchain 112 is not updated with the invalid transactions. [0088] the smart contract 106 executes or causes execution of a consensus operation with other consensus nodes 102 in the consensus system.  Any of various known consensus programs may be used for determining a consensus for the transaction result.  Fig 7 # 714, 716, 718 and [0091] the smart contract 106 commits the transaction information to the ledger);
Kondo discloses wherein interpreting includes configuring the plurality of first smart contract operations to be performed with the first consensus network ([0039] the smart contract(s) 106 include at least a first smart contract 106(1) that may be executed on the consensus node 102 ).
Kondo discloses performing, by at least one of the first plurality of computing devices, the plurality of first smart contract operations to execute the smart contract on the first consensus network ([0048] 130 is sent, the consensus nodes may have already executed a transaction using the smart contract, reached a consensus on the execution result, and added transaction information for the transaction, including the execution result, to at least one new block in the blockchain for the smart contract [0050], [0103] the smart contract causes the consensus program to execute a consensus operation with the other consensus nodes 102 for determining whether there is a consensus on the transaction result.:
Kondo discloses receiving, by a second computing device, the information describing the smart contract ([0025] The system 100 includes a plurality of consensus node computing devices 102(1), 102(2), 102(3), . . . , 102(N), [0028] some of the consensus nodes 102 may be associated with a first participant to the smart contract 106, and some other ones of the consensus nodes 102 nodes may be associated with a second participant to the smart contract 106. , [0029] The consensus nodes 102 may each maintain a copy of the blockchain 112 and may participate in validating transactions conducted according to the smart contract 106.Fig 8 # 802 receive smart contract request, [0097]), wherein the second computing device is included within a second plurality of computing devices (Fig 1 # 110, 108 devices), each on a consensus network that maintains a second distributed ledger (Fig 2 # 102, 202,  consensus nodes/network containing (112) block chain (distributive ledger), Fig 8 # 814;
Kondo discloses performing, by the second computing device and in response to receiving the information describing the smart contract, operations to update the second distributed ledger ([0089]  If a consensus is reached, the process proceeds to 718 to commit the transaction result to the ledger (e.g., to a new block in the blockchain). [0108] the smart contract 106 commits (update) the transaction information to the ledger, i.e., by writing at least the result of the transaction to a new block of the blockchain, Fig 8 #822-824, Fig 7 # 718 commit to ledger by recording transaction information (update)); and
Kondo does not specifically teach wherein interpreting includes configuring the plurality of first smart contract operation to be performed through calls to an application programming interface associated with the first consensus network; a second consensus network that maintains a second distributed ledger;  wherein performing the operations includes enabling each of the second plurality of computing devices to communicate over the second consensus network to share the information describing the smart contract; interpreting, for the second consensus network and by at least one of the second plurality of computing devices, the information describing the smart contract to determine a plurality of second smart contract operations that will implement the smart contract on the second consensus network; wherein implementing includes configuring the plurality of second smart contract operations to be performed through calls to an application programming interface associated with the second consensus network, and wherein the second consensus network is implemented on a different blockchain platform than the first consensus network: and performing, by at least one of the second plurality of computing devices, the plurality of second smart contract operations to execute the smart contract on the second consensus network. Kondo however discloses interpreting, the information describing the smart contract to determine a plurality of second smart contract operations on the consensus network ([0088]the smart contract 106 executes or causes execution of a consensus operation with other consensus nodes 102 in the consensus system.  Any of various known consensus programs may be used for determining a consensus for the transaction result.., Fig 8 # 816-824 create smart contract response, commit to ledger by recording transaction on blockchain). Kondo, further discloses consensus program in each consensus node (Fig 1 # 102(1-4), 116, [0028]) and one or more networks may be used for communication with consensus nodes([0043]-[0044], [0026] Individual consensus nodes 102 may each contribute their own data to enable the consensus network as a whole to achieve a collective agreed-upon decision, Fig 1 # 112 blochchain.)
Pacella teaches wherein interpreting includes configuring the plurality of first smart contract operation to be performed through calls to an application programming interface associated with the first consensus network ([0013] a network device may receive a first application programming interface (API) call, such as an API call from an application on a client device or an API call from another network device. The first API call requests a micro-service of a blockchain-based technology. The blockchain-based technology includes use of a shared ledger among participating nodes in a ; a second consensus network that maintains a second distributed ledger ([0035] virtual consensus network module 405, [0058]  Each of the other service nodes 130 will validate (using transaction validation unit 625), locally store (in ledger storage 630), and provide consensus (using consensus manager 635) to accept or reject the new block); wherein performing the operations includes enabling each of the second plurality of computing devices to communicate over the second consensus network to share the information describing the smart contract;([0013]  The blockchain-based technology includes use of a shared ledger among participating nodes in a distributed consensus network, [0022] Each participating node in distributed consensus network 140 maintains a continuously-growing list of records referred to herein as a “shared ledger,” which may be associated with a particular micro-service and which is secured from tampering and revision, [0036] Virtual consensus network module 405 (second consensus network) provides a consensus and mining virtual node that can be added to expand distributed consensus network 140 as needed. Virtual consensus network module 405 may be limited to devices from a single cloud provider, multiple cloud providers each with their own pool working in collaboration, [0039]-[0040]); interpreting, for the second consensus network and by at least one of the second plurality of computing devices, the information describing the smart contract to determine a plurality of second smart contract operations on the second consensus network ([0035] virtual consensus network module 405 may include a pluggable consensus module (e.g., each Application creator can create pluggable consensus modules or use prebuilt modules provided by the framework, [0058] Each of the other service nodes 130 will validate (using transaction validation unit 625), locally store (in ledger storage 630), and provide consensus (using consensus manager 635) to accept or reject the new block).; wherein implementing includes configuring the plurality of second smart contract operations to be performed through calls to an application programming interface associated with the second consensus network (Fig 5 # 520 API call, [0055] Micro-service API call 510 may identify a particular micro-service that uses the blockchain framework. For example, micro-service API call 510 may request a transaction authentication, an authorization, a new ledger entry, etc., as part of a larger application service.), and wherein the second consensus network is implemented on a different blockchain platform than the first consensus network (Fig 1 # 140 distributed consensus 405 provides a consensus and mining virtual node that can be added to expand distributed consensus network 140 as needed. Virtual consensus network module 405 may be limited to devices from a single cloud provider, multiple cloud providers each with their own pool working in collaboration, [0057], [0070]): and performing, by at least one of the second plurality of computing devices, the plurality of second smart contract operations to execute the smart contract on the second consensus network ([0055] Micro-service API call 510 may identify a particular micro-service that uses the blockchain framework. For example, micro-service API call 510 may request a transaction authentication, an authorization, a new ledger entry, etc., as part of a larger application service.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein interpreting includes configuring the plurality of first smart contract operation to be performed through calls to an application programming interface associated with the first consensus network; a second consensus network that maintains a second distributed ledger;  wherein performing the operations includes enabling each of the second plurality of computing devices to communicate over the second consensus network to share the information describing the smart contract; interpreting, for the second consensus network and by at least one of the second plurality of computing devices, the information describing the smart contract to determine a plurality of second smart contract operations that will implement the smart contract on the second consensus network; wherein implementing includes configuring the plurality of second smart contract operations to be performed through calls to an application programming interface associated with the second consensus network, and wherein the second consensus network is implemented on a different blockchain platform than the first consensus network: and performing, by at least one of the second plurality of computing devices, the plurality of second smart contract operations to execute the smart contract on the second consensus network, as disclosed by Pacella in the system disclosed by Kondo, for the motivation of providing blockchain-based micro-services in a distributed environment by receiving API calls from an application (e.g., an application residing on client 150 or an application server) and initiate one or more blockchain micro-service performed by service nodes 130 in distributed consensus network  ([0020] Pacella)

Regarding Claims 3 and 11,    Kondo as modified by Pacella teaches the method of claim 1, system of claim 9 and method of claim 17,
Kondo teaches wherein the plurality of first smart contract operations are different than the plurality of second smart contract operations ([0016] a smart contract lifecycle may be managed by managing smart contract features to create, update, expire, and delete smart contracts, thereby enabling use of smart contracts in real-world applications.  For instance, the smart contracts used in conjunction with the blockchains herein may enable many different practical applications, such as equipment control, asset management, inventory management, supply chain management, financial transaction tracking, and so forth, as enumerated additionally elsewhere herein.) 

Regarding Claims 4 and 12,    Kondo as modified by Pacella teaches the method of claim 1, system of claim 9 and method of claim 17,
 Kondo teaches wherein the first computing device is a node on the first consensus network (Fig 1 # 108, consensus node 102(1-2), and wherein the second computing device is a node on the consensus network (Fig 1 # 110, consensus node 102(3-4)).
Kondo does not teach second consensus network
Pacella teaches second consensus network (Fig 4 # 405, [0035] virtual consensus network module 405)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included second consensus network, as disclosed by Pacella in the system disclosed by Kondo, for the motivation of providing blockchain-based micro-services in a distributed environment by receiving API calls from an application (e.g., an application residing on client device 150 or an application server) and initiate one or more blockchain micro-service performed by service nodes 130 in distributed consensus network  ([0020] Pacella)


Regarding Claims 5, 13 and 20,     Kondo as modified by Pacella teaches the method of claim 1, system of claim 9 and method of claim 17,
Kondo teaches  wherein the information describing the smart contract is a template that includes a data model defining attributes of the smart contract and a plurality of methods executed by the smart contract (Fig 2 # 120, 106, 106(1) smart contract configurator, Fig 3 and [0046] data structure (attributes) of the smart contract. This data structure may be a table or other desired data structure (template), and may be maintained in the consensus node memory 112 by the smart contract configurator 120 column 302 includes an ID (identifier) of smart contract(s) 106 that may be executed on the consensus node 102.  Column 304 includes a status of the smart contract(s) 106.  Column 306 includes an expiration time of the smart contract(s) 106.  Column 308 includes a storage period of the smart contract(s) 106.) 


Regarding Claims 7 and 15,    Kondo as modified by Pacella teaches the method of claim 5, system of claim 9 and method of claim 17,
Kondo teaches wherein each of the plurality of methods identify at least a portion of the data model modified by the method. (Fig 3 and [0046] data structure (attributes) of the smart contract. This data structure may be a table or other desired data structure, and may be maintained in the consensus node memory 112 by the smart contract configurator 120 column 302 includes an ID (identifier) of smart contract(s) 106 that may be executed on the consensus node 102.  Column 304 includes a status of the smart contract(s) 106.  Column 306 includes an expiration time of the smart contract(s) 106.  Column 308 includes a storage period of the smart contract(s) 106.)

Regarding Claims 8 and 16,    Kondo as modified by Pacella teaches the method of claim 5, system of claim 9 and method of claim 17,
Kondo teaches wherein each of the plurality of methods further identify how the data model is modified by the method. (Fig 3 and [0046] data structure (attributes) of the smart contract. This data structure may be a table or other desired data structure, and may be maintained in the consensus node memory 112 by the smart contract configurator 120 column 302 includes an ID (identifier) of smart contract(s) 106 that may be executed on the consensus node 102.  Column 304 includes a status of the smart contract(s) 106.  Column 306 includes an expiration time of the smart contract(s) 106.  Column 308 includes a storage period of the smart contract(s) 106., [0067] modify the smart contract to set a simulation indicator to change the status of the smart contract to simulation mode, and may send a request to the smart contract configurator to cause the smart contract configurator to reconfigure the smart contract to the simulation mode)

Claims 2, 10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2018/0365686 A1) in view of Pacella et al. (US 2018/0352033 A1) as applied to claims 1, 9 and 17, further in view of Padmanabhan (US 2019/0238525)

Regarding Claims 2, 10, 18 and 19,    Kondo as modified by Pacella teaches the method of claim 1, system of claim 9 and method of claim 17,
Kondo teaches wherein the first consensus network implements the first distributed ledger pursuant to a first blockchain protocol ([0026] Individual consensus nodes 102 may each contribute their own data to enable the consensus network as a whole to achieve a collective agreed-upon decision., [0030] the smart contract 106 may be executable code programmed to specify a condition to be met and a corresponding function to be performed, and the blockchain 112 may ensure that the condition is met and the corresponding function is automatically carried out (blockchain protocol), Fig 7 # 716-718 consensus okay, commit to ledger by recording transaction information to a blockchain),
Kondo teaches wherein performing the at least one of the plurality of first smart contract operations on the first consensus network includes modifying the first distributed ledger ([0089] If a consensus is reached, the process proceeds to 718 to commit the transaction result to the , 
Kondo teaches wherein the consensus network implements the second distributed ledger pursuant to a second blockchain (Fig 8 # 824 commit to ledger by recording transaction to a new blockchain), 
Kondo teaches wherein performing the at least one of the plurality of second smart contract operations on the consensus network includes modifying the second distributed ledger (Fig 8 # 814-824, [0108] the smart contract 106 commits the transaction information to the ledger, i.e., by writing at least the result of the transaction to a new block of the blockchain.  This may take place on each consensus node in the consensus system so that all of the blockchains for the same smart contract are the same on all of the consensus nodes.)and
Kondo does not teach second consensus network
Pacella teaches second consensus network (Fig 4 # 405, [0035] virtual consensus network module 405)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included second consensus network, as disclosed by Pacella in the system disclosed by Kondo, for the motivation of providing blockchain-based micro-services in a distributed environment by receiving API calls from an application (e.g., an application residing on client device 150 or an application server) and initiate one or more blockchain micro-service performed by service nodes 130 in distributed consensus network  ([0020] Pacella)
Kondo/Pacella do not teach wherein the first blockchain protocol is different than the second blockchain protocol. 
Padmanabhan teaches network implements ledger pursuant to blockchain protocol ([0063] blockchain services interface 190 collectively operate as the repository for the information stored within a blockchain by implementing compliant distributed ledger technology (DLT) in accordance with the available blockchain protocol offered by the host organization 110.); wherein the first blockchain protocol is different than the second blockchain protocol ([0056] Blockchain services ., Fig 1B # 180, 166)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first blockchain protocol is different than the second blockchain protocol, as disclosed by Padmanabhan in the system disclosed by Kondo/Pacella, for the motivation of providing blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110. ([0056] Padmanabhan) 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2018/0365686 A1) in view of Pacella et al. (US 2018/0352033 A1) as applied to claims 5 and 13, further in view of Sardesai (US 2018/0248880 A1)
Regarding Claims 6 and 14,    Kondo as modified by Pacella teaches the method of claim 5, system of claim 9 and method of claim 17,
Kondo teaches data model storing attributes for smart contract ([0046]) and storing transaction data in blockchain ([0017]), however Kondo/Pacella does not specifically teach wherein the data model is a dictionary indexed by a hash that includes at least some of the attributes.
Sardesai teaches wherein the data model is a dictionary indexed by a hash that includes at least some of the attributes ([0052] smart contract along with a computed hash of the specification of the users, classes, items, lists, permissions, permission templates, conditions, and/or memberships from input 420 that can be verified by consensus of participating service nodes 130 in distributed consensus network 150., [0026].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the data model is a dictionary indexed by a hash that includes at least some of the attributes, as disclosed by Sardesai in the system disclosed by Kondo/Pacella, for the motivation of providing a hash tree ensures that blocks received from 
Response to Arguments
Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been addressed in claim rejections above.
Applicant has amended Claims 1, 9 and 17 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Padmanabhan (US 10,701,054) discusses distributed ledger technology contemplates a distributed ledger technology host, or a blockchain platform host, in a peer-to-peer network. The host then validates the request to add the new block to the blockchain when consensus is reached according to the selected consensus protocol.
Li (US 2018/0260909 A1) discusses the consensus network 102 includes multiple block chain nodes 110.  A terminal 112 (from which the user 104 sends a request), the transaction handling organization 106, and the audit department 108 can each serve as block chain nodes 110 in the consensus network 102.
Sardesai (US 2018/0248880) discusses distributed consensus network 150 may include network devices that participate in validation of shared ledger entries.  In one implementation, distributed consensus network 150 may include some or all of service nodes 130.  In another implementation, distributed consensus network 150 may consist of nodes (not shown) other than service nodes 130. Sardesai teaches smart contract operation through calls to an application programming interface associated with the first consensus network ([0023] service node 130 may include logic that allows for validating an API call from client device 140 before performing the function or operation of the API call., [0065]); a second consensus network ([0052] input 420 that can be verified by consensus of participating service nodes 130 in distributed consensus network 150 (each service node has consensus network of its own) and Fig 4 # 150)
Anderson (US 2019/0034404) discusses generating blockchain smart contracts the decentralized consensus algorithm of blockchain technologies allows several entities to maintain a shared record of information without having to trust each other individually, since consensus is formed on a per-network basis.
Christidis (US 2018/0089638) teaches wherein the data model is a dictionary indexed by a hash that includes at least some of the attributes (Fig 1 # 106 hash includes transaction attributes, [0024] Each new block 102 also includes a hash 106 of the immediately previous block 102.  For example, block 2 includes a hash of block 1, block n includes a hash of block n-1, etc., [0033] ledger sensors 418 may record the monitored data 114 that matches the search terms in database 108.  For example, each sale may be recorded by ledger sensors 418 in database 108, e.g., for later use with contextual contract 402.  For example, ledger sensors 418 may count a quantity of items sold across different transactions, contextual contracts, and smart contracts and store the quantity in database 108.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629